Court of Vice Admiralty The Libel being read and Solemn Proclamation made, for any person or persons to come into Court and make Answer thereto, and no person appearing a default was Enter’d: Wherefore after due consideration had upon the Premises. I find that after deductions made of one Months pay before Sailing, of Five Pounds receiv’d of the Owners Since the Arrival of the Sa Sloop at this Port and of the Allowance tó Greenwich Hospital there remains due to the Appellant for the residue of his wages, the sum of One hundred Forty Four Pounds Eleven Shillings in Bills of Credit of the old Tenour It is therefore consider’d and Decreed that he the sa Peter Wells Recover Against the sa Sloop Lydia the afore Sa Sum of One hundred and Forty Four Pounds Eleven Shillings with Cost of Suit. And in Case the Owners or Master of the Sa Sloop or Some person on their behalf do not pay the Said Sum with Costs within the Space of Ten days from the date hereof it is further order’d and Decreed that the Sa Sloop, or so much of her Tackle and furniture as shall be Sufficient, be publickly Sold by the Marshall of this Court, after the usual notice being given of the time of Sale, and that he the Sa Marshall out of the money Arising from the sa Sale pay and Satisfy the Appellant the afore Sa Sum, with Costs, returning the over-plus thereof if any to the Owners.
S Wickham D: Judge